Exhibit 10.1

Plan of Compensation for Outside Directors

(Adopted on August 8, 2006)

 

Annual Compensation Annual compensation    $125,000    This amount will be
reviewed and updated annually based on informal surveys of outside director
compensation. Conversion to option    Subject to the election by an eligible
director to receive up to 50% of his annual compensation in cash (see “Minimum
Ownership Requirements—Eligibility for cash payment,” below), the normal form of
payment of a director’s annual compensation will be a stock option reflecting a
conversion of the cash compensation. This option will be granted upon reelection
as a director at the annual meeting of stockholders each year. Number of shares
   The option will be for a number of shares equal to the quotient obtained by
dividing (i) 2 times the amount of cash compensation to be converted into an
option by (ii) the average closing price of Stericycle stock during the period
from the prior year’s annual meeting through the last trading day before the
current annual meeting. Exercise price    The exercise price of the option will
be the closing price on the day of the annual meeting. Vesting    The option
will vest on the day of the next annual meeting. Cash payment    Any portion of
a director’s annual compensation that he elects to receive in cash will be paid
in arrears at the same time that the portion converted into an option vests
(i.e., on the day of the next annual meeting of stockholders). Minimum Ownership
Requirements Minimum ownership    All directors will be required to hold a
minimum position in Stericycle stock.

 

- 1 -



--------------------------------------------------------------------------------

   For a director with less than five years of service, he must have a position
equal to three times the directors’ annual compensation, or $375,000.    For a
director with five or more years of service, he must have a position equal to
five times the directors’ annual compensation, or $625,000. Measurement    A
director’s ownership position will be measured by the value of the Stericycle
stock that he directly or indirectly owns and the in-the-money value of the
Stericycle stock options that he holds. Eligibility for cash payment    A
director who satisfies the minimum ownership requirement may elect to receive up
to 50% of his annual compensation in cash. A director who does not satisfy the
minimum ownership requirement must receive his annual compensation in the normal
form of payment as a stock option. Restriction on sale of stock    A director
who does not satisfy the applicable minimum ownership requirement may not sell
any Stericycle stock, with one exception: the director may engage in a
“cashless” exercise of an option and sell a number of shares sufficient to pay
the exercise price of the option shares and the related taxes. Meeting and Other
Fees Meeting fees    Directors will not be paid separate fees for attending
meetings of the Board of Directors or its committees. Chairman of the Board   
No additional fees or compensation will be paid to the Chairman of the Board for
his service as chairman. Audit Committee    The chairman of the Audit Committee
will be paid a fee of $10,000 per year for his service as chairman.    This fee
will be paid by adding it to and treating it as a part of the chairman’s annual
compensation as a director, with the effect of making 50% of the fee eligible to
be received in cash (if the chairman satisfies the applicable minimum ownership
requirement) and converting the balance of the fee (or the entire fee, if the
chairman does not satisfy the minimum ownership requirement) into an option.

 

- 2 -



--------------------------------------------------------------------------------

   This fee will be reviewed and updated annually based on informal surveys of
outside director compensation. Compensation Committee    The chairman of the
Compensation Committee will be paid a fee of $5,000 per year for his service as
chairman.    This fee will be paid by adding it to and treating it as a part of
the chairman’s annual compensation as a director, with the effect of making 50%
of the fee eligible to be received in cash (if the chairman satisfies the
applicable minimum ownership requirement) and converting the balance of the fee
(or the entire fee, if the chairman does not satisfy the minimum ownership
requirement) into an option.    This fee will be reviewed and updated annually
based on informal surveys of outside director compensation. Option Grants to New
Director Joining grant    A new director will receive two stock options upon
joining the Board.    The first option, for joining the Board, will be for a
number of shares equal to the quotient obtained by dividing (i) 4 times the
amount of the directors’ current cash compensation ($125,000) by (ii) the
average closing price of Stericycle stock during the 12-month period ending on
the last trading day before the director’s election to the Board. The exercise
price of the option will be the closing price on the day of the director’s
election, and one-fifth of the option shares will vest on each of the first five
anniversaries of the director’s election. Annual grant    The new director will
also receive an option reflecting his annual compensation as a director.    The
option will be for a number of shares equal to a pro rata portion of the
quotient obtained by dividing (i) 2 times the amount of the directors’ current
cash compensation ($125,000) by (ii) the average closing price of Stericycle
stock during the 12-month period ending on the last trading day immediately
before the

 

- 3 -



--------------------------------------------------------------------------------

   director’s election to the Board. The exercise price of the option will be
the closing price on the day of the director’s election, and the option will
vest on the day of the next annual meeting of stockholders.    The pro rata
portion means a fraction, the numerator of which is the number of months until
the next annual meeting of stockholders and the denominator of which is 12.
Implementation Procedures    Subject to the approval of the Compensation
Committee, Stericycle will establish appropriate procedures to implement these
compensation terms. Effective date    This plan shall take effect when approved
by the full Board of Directors. Fees to chairmen    The additional fees payable
to the chairmen of the Audit and Compensation Committees shall be payable for
the current year by converting the fees into options as follows:   

•      each option shall be for a number of shares equal to the quotient
obtained by dividing the amount of the fee by the average closing price of
Stericycle stock during the 12-month period ending on the last trading prior to
the approval of this plan by the Board

  

•      the exercise price of the option will be the closing price on the day of
the Board’s approval

  

•      the option will vest on the day of the next annual meeting of
stockholders

 

- 4 -